Judgment dismissing the plaintiff’s complaint at the close of the case, in an action to recover damages for the death of plaintiff’s intestate as the result of injuries received at a street intersection through the alleged negligence of the defendants in the operation of a motor vehicle owned by defendant Broughton and operated by defendant Thorn, reversed on the law and a new trial granted, costs to appellant to abide the event. We are of opinion that the proof adduced presented a question of fact for determination by the jury. (Metzger v. Cushman’s Sons, Inc., 243 N. Y. 118.) Lazansky, P. J., Hagarty, Carswell, Tompkins and Davis, JJ., concur.